In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 14-302V
                                     Filed: October 18, 2016
                                       Not for Publication

*************************************
ALEXANDER KATSAROS,                           *
                                              *
               Petitioner,                    *
                                              *
 v.                                           *     Attorneys’ fees and costs decision;
                                              *     respondent does not object
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
F. John Caldwell, Sarasota, FL, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On April 15, 2014, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging that he suffered from
Guillain-Barré syndrome and an encephalopathy as a result of an influenza (“flu”) vaccine he
received on January 14, 2013. On May 6, 2016, the undersigned issued a decision awarding
compensation to petitioner based on the parties’ stipulation.

       On October 6, 2016, petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests $21,955.70 in attorneys’ fees and $2,260.62 in costs for a total of $24,216.32. In
compliance with General Order #9, petitioner states that he incurred no out-of-pocket expenses in

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
pursuing his claim. On October 17, 2016, respondent’s counsel filed a response to petitioner’s
motion, explaining that she does not object to the amount requested by petitioner. Respondent
further explains that her lack of objection “should not be construed as admission, concession, or
waiver as to the hourly rates requested, the number of hours billed, or the other litigation related
costs.” Res’p’t’s Resp. at 1.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition, the
undersigned GRANTS petitioner’s application for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total amount of $24,216.32 as a lump sum in
the form of a check payable jointly to petitioner and Maglio Christopher & Toale, PA.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: October 18, 2016                                                     s/ Laura D. Millman
                                                                               Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2